DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  RCE filed on 01/13/2022
Claims 1-20 are currently pending in this application.  
No new IDS has been filed for this application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
	
Response to Arguments


Applicant’s arguments concerning thee art rejections have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 

Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments/arguments.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being obvious over Garmark et al. US Patent Application publication 2013/0269019 (hereinafter Garmark), in view of Schmidt et al. US Patent Application Publication 2016/0073262 (hereinafter Schmidt), and further in view of Gonzalez US Patent Application Publication 2014/0245124 (Gonzales). 

As per claim 1, Garmark teaches a method comprising: executing, by a client device, an application for implementing a local web server on the client device (abstract, paragraph 23, and throughout with local web server; see also Figure 1; see paragraph 37 wherein an application, such as a local utility, may lay lunch the web server); loading, by a web browser executing on the client device, a webpage independent of the web browser for generating a first request to the local web server (Figure 2, paragraphs 39-40, wherein webpage within web browser is initiated within web browser and sends a request to local web server; see also paragraph 50 with sending a request from web browser to local web server); accepting, at the local web server, the first request from the web browser (Figure 2, paragraph 41, wherein local web server receives request message; see also paragraph 50 with local web server receiving request); and sending, by the local web server, requested information to the web browser (Figure 2, paragraph 41, with local web server sending return message; also see paragraph 50 with sending digital certificate from local web server to browser).
	Although Garmark explicitly teaches generating a first request to the local web server (see Figure 2, paragraphs 39-40, and throughout with sending a request to local web server), Garmark does not explicitly teach that this is a script.  This would have been inherent, if not obvious, over Garmark.  Garmark teaches that scripts are merely code (see paragraph 70), and even further, Garmark teaches that a web page includes code that can make requests (paragraph 70; see also paragraph 81 wherein Garmark teaches a webpage including scripts). Thus, it would have been obvious, if not inherent, that the webpage of Garmark that makes a request to the local web server (such as the request message as displayed in Figure 2) is a script.  One of ordinary skill I the art would have been motivated to include a script to generate request as it is a well known way (or even inherent) that such methods are used to implement requests from webpages. 
	Garmark teaches loading, by a web browser, a webpage independent of the web browser for generating a first request to the local web server (see rejection above), but does not explicitly teach wherein the  request is for requested information for user authentication authorization, or fingerprinting, and sending, by the web browser, a second request with the requested information to a remote server for user authetnicaiton, authorization, or fingerprinting.  However, this would have been obvious.  For example, see Schmidt (paragarph 37 with local OP/local web server sending authentication information to user/local web browser; user/local web browser forwards this information to the remote server/relying party; see also Figure 1; paragraph 54 with user/browser sending get request to OP; OP may send signed identity assertion; browser sends signed identity assertion to remote server/relying party).  
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Garmark with Schmidt.  One of ordinary skill in the art would have been motivated to perform such an addition to make user authentication less cumbersome (paragraphs 2-5 of Schmidt).
	Although the Garmark combination teaches webpage being independent of the web browser, Garmark as modified does not explicitly teach wherein the webpage is browser agnostic and operating system independent.  However, utilizing agnostic functionality is well known in the art.  For example, see Gonzales (paragraph 6)
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Garmark combination with Gonzales.  One of ordinary skill in the art would have been motivated to perform such an addition to provide an effective way of handing functionality extensions of web browsers (paragraph 5).
	As per claim 7, it would have been obvious over the Garmark combination wherein the requested information includes information for authenticating the client device (Schmidt (paragarph 37 with local OP/local web server sending authentication information to user/local web browser; user/local web browser forwards this information to the remote server/relying party; see also Figure 1; paragraph 54 with user/browser sending get request to OP;). 
	As per claim 8, it would have been obvious over the Garmark combination wherein the requested information further includes information for authetnicating a particular user of the client device (Schmidt (paragarph 37 with local OP/local web server sending authentication information to user/local web browser; user/local web browser forwards this information to the remote server/relying party; see also Figure 1; paragraph 54 with user/browser sending get request to OP).
As per claim 9, the Garmark combination teaches wherein the information for authenticating the client device includes at least oen of a basic input/output system universal unique identifier, an operating system product identification number, a system osoftware configuration, a system hardware configuration, a system serial number, a hard disk serial number, a multiple access control address, an IP address, a hostname, a local user account, an application specific client identification, or an access token (Schmidt paragarph 37 and 54 with access token; see also paragraph 115 with user pin, password/authentication which is an access token or application specific client identification).
	As per claim 10, it would have been obvious over Garmark wherein the script includes a scripting (obvious to one of ordinary skill in the art; Garmark utilizes scripts as seen in paragraph 37, 70, 72).
	As per claim 11, Garmark teaches wherein the requested information is stored in a memory device on the client device (paragarph 50 wherein the local web server retrieves the digital certificate and sends to browser). 
Claim 12 is rejected using the same basis of arguments used to reject claim 1 above.  Garmark does not explicitly teach a memory device storing identification information, retrieving the identification information, and sending the identification information to the web browser.  However, this would have been obvious.  FOr example, see Schmidt (paragraph 6 with storing session key in memory for use in local authentication at the wireless device; see also paragraph 39, 43, 44 and throughout)
Claim 15 is rejected using the same basis of arguments used to reject claim 7 or 8 above.
	Claim 16 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 18 is rejected using the same basis of arguments used to reject claims 7 and 8.   


Claims 2-6, 13, 14, 17, 19, and 20 are rejected as being obvious over Garmark as applied above, and further in view of Teglas et al. US Patent Application Publication 2020/0252444 (hereinafter Teglas).

	As per claim 2, Garmark as modified teaches retrieve information associated with the client device and send/receive information to/from the web browser (Garmark paragarph 28, 29 and throughout), but does not explicitly teach binding the server socket to a local IP address nad a local port and listen on a local port for incoming connection requests.  However, this would have been obvious.  For example, see Teglas (paragraph 51). 
	Further, as best understood by the Examiner, Teglas teaches a light-weight local web server with a lmited capability to open a socket (abstract, paragraphs 43, and throughout wih a local server program instance that my create a socket).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Garmark combination with Teglas.  One of ordinary skill in the art would have been motivated to perform such an addition to extend the functionality of browsers or other applciations using a server program (paragarph 3 of Teglas).

As per claim 3, it would have been obvious over the Garmark combination wherein the first and second request are HTTP requests (Garmark paragraph 26 wherein requests are http requests;).
	As per claim 4, Garmark does not explicitly teach wherein the remote server includes an identity provider server and the second qrurest includes a request for single sing-on user authorization.  However, this would have been obvious over Schmidt (Figure 15A, 15B, and 16,; see also paragraphs 132-151 with utilizing SSO to establish communications with relying party). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Garmark with Schmidt.  One of ordinary skill in the art would have been motivated to perform such an addition to make user authentication less cumbersome (paragraphs 2-5 of Schmidt).
	As per claim 5, it would have been obvious over the Garmark combination wherein the remote server includes an a service provider server and the second request includes a request for accessing the service provider server (Schmidt paragraph 33 with relying party as a service provider; see also paragraph 54 with sending message to relying party/service provider for request login to services). 
As per claim 6, Garmark does not explicitly teaches wherein the application includes instructions that, when executed by the client device, cause the client device to perform operations including: opening a server socket; binding the server socket to a local IP address and a port; and listening for the first request form the web browser at the port.   However, this would have been obvious.  For example, see Teglas (paragraph 51).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Garmark with Teglas.  One of ordinary skill in the art would have been motivated to perform such an addition to create more options to the user by extending the functionality of browser or applications (paragraph 3 of Teglas).

	Claim 13 is rejected using the same basis of arguments used to reject claim 2 above. 
Claim 14 is rejected using the same basis of arguments used to reject claim 4 above.
Claim 17 is rejected using the same basis of arguments used to reject claim 6 above.
	Claim 19 is rejected using the same basis of arguments used to reject claim 2 above. 
Claim 20 is rejected using the same basis of arguments used to reject claim 4 above.
		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495